Fourth Court of Appeals
                                            San Antonio, Texas
                                                  October 19, 2022

                                                No. 04-22-00503-CV

                                                  Patrick MINOR,
                                                      Appellant

                                                            v.

                                     DIVERSE FACILITY SOLUTIONS,
                                               Appellee

                        From the 131st Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2019CI00808
                              Honorable David A. Canales, Judge Presiding


                                                   ORDER
        On September 8, 2022, appellant filed a notice of appeal stating his intent to appeal the
trial court’s “denial of default judgment.” Because no final order has been entered in the
underlying case, on September 28, 2022, we ordered appellant to show cause in writing no later
than October 18, 2022 why this appeal should not be dismissed for lack of jurisdiction. On
October 17, 2022, appellant filed a “Motion for Extension of Time to Prepair [sic] a Brief.”
Construing the motion as a request for extension of time to file a response to our show cause
order,1 we GRANT the requested extension and appellant is ORDERED to show cause in writing
no later than November 2, 2022 why this appeal should not be dismissed for lack of
jurisdiction. If appellant does not respond by November 2, 2022, this appeal is subject to
dismissal.


                                                                 _______________________________
                                                                 Lori I. Valenzuela, Justice




1
    Appellant included a post-script requesting a public defender, which we do not have authority to grant.
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of October, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court